DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closed-loop-shaped pathway” and the “plurality of conductive coils” of claim 1 and the pathway “launch site” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  there should be spaces in “comprisesa” and “pathwayincludes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the phrase “the projectile” in line 4 lacks antecedent basis rendering the claim indefinite.
In claim 1, it is unclear how the closed-loop-shaped pathway is structurally associated with the claimed floating platform and the projectile catcher rendering the claim indefinite. The figures to not indicate a closed-loop-shaped pathway as described in the specification as “a toroid, circle, oval, or another closed-loop shape, such as a figure eight or an infinity symbol shape” ¶[00039-00040]. The most relevant disclosure appears to be an open-loop railgun 10 that is integrated into the floating platform 15. Further, claim 2 indicates that the “floating platform catches the projectile from the pathway” which is unclear since the disclosure appears to support a catcher 12 that catches the projectile and a pulley arm 14 which can bring the catcher 12 and the projectile inside the barrel of the rail gun (¶[00043], Fig. 2). The conflict between what is claimed and what is supported in the disclosure introducing uncertainty into the scope of the claims and thus rendering the claims indefinite.
Claims 2 and 3 are rendered indefinite for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,677,559 B2 to Davies (“Davies”) in view of US 10,082,360 B2 to Hartman et al. (“Hartman”).
Regarding claims 1 and 3, Davies discloses a relay system for launching projectiles (Figs. 3-5) comprising: an electromagnetic rail gun 10; a helium gas floating platform 14 with a projectile catcher (carrier 20), wherein the projectile catcher is configured to catch the projectile from the electromagnetic rail gun (see Fig. 5); a closed-loop-shaped pathway (railgun 14) for retaining a projectile therein (see Fig. 4). 
Davies is silent regarding wherein the pathway is made of non-conductive material; and a plurality of conductive coils embedded in the pathway, wherein the conductive coils are operable to be electrically connected to a power supply (e.g. a solar panel), such that the power supply provides an electric current to the conductive coils creating an electromagnetic field along the pathway for accelerating the projectile within the pathway. However, Hartman discloses an electromagnetic gun (Fig. 3) comprising a pathway 12 made of non-conductive material; and a plurality of conductive coils 26 embedded in the pathway, wherein the conductive coils are operable to be electrically connected to a power supply 16 that may be a solar panel (5:8-11), such that the power supply provides an electric current to the conductive coils creating an electromagnetic field along the pathway for accelerating a projectile 14 within the pathway. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Davies to have the pathway made of non-conductive material, conductive coils and a solar panel power supply as claimed, as taught by Hartman, to utilize an electromagnetic gun configuration known to be suitable for electromagnetically accelerating/decelerating projectiles.
claim 2, Davies, as modified further discloses a pathway that includes at least one launch site (the right end of gun 14 as oriented in the figures). Davies, as modified, is silent regarding wherein the launch site comprises a door openable when the projectile within the pathway reaches a critical speed and the catcher of the helium gas floating platform catches the projectile from the pathway. However, Hartman discloses an electromagnetic launcher (Fig. 1) comprising a launch site 18 having a openable door (“The guideway 12 may also comprise a horizontal hinge on a portion or portions of the interior wall of the guideway 12, so that the outside wall of the guideway 12 opens, thus serving as the launch site 18”, 4:5-10, Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Davies, as modified, to have a door as claimed, as taught by Hartman, in order to selectively release the projectile from the pathway at a desired speed (4:40-55).
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA T SEMICK/Examiner, Art Unit 3641